The defendant’s petition and the plaintiffs cross petition for certification for appeal from the Appellate Court, 17 Conn. App. 71, are granted, limited to the following issues:
Lawrence D. Church, in support of the petition.
Mark F. Katz, in opposition.
Decided December 20, 1988
“1. Was the Appellate Court correct in concluding that the plaintiffs objection to the report of the trial referee was untimely?
“2. If the objection was untimely, was the Appellate Court correct in concluding that plenary review of the plaintiffs objection was nonetheless warranted?”